Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 1 of 14 PageID #: 1065




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:18-CV-00304-JRW-RSE

  ANN HINES                                                                              PLAINTIFF


  VS.


  SAFECO INSURANCE COMPANY OF AMERICA                                                  DEFENDANT


                             MEMORANDUM OPINION AND ORDER

          Pending before the Court are two Motions to Compel. First, Plaintiff, Ann Hines

  (“Hines”), filed a Motion to Compel Defendant to Respond to Discovery. (DN 32). Second,

  Defendant, Safeco Insurance Company of America (“Safeco”), filed a Motion to Compel

  Plaintiff’s Financial Records. (DN 42). Fully briefed, these matters are ripe for adjudication.

          Also pending before the Court is Hines’ Motion for Settlement Conference. (DN 52).

  Safeco filed a Response but does not object to Hines’ most recent Motion. (DN 53). This matter,

  therefore, is also ripe for review.

          Pursuant to 28 U.S.C. § 636(b)(1)(A), the District Court referred this matter to the

  undersigned Magistrate Judge for determination of non-dispositive matters. (DN 17). The Court

  addresses each Motion in turn, concluding that for the reasons set forth below, both Motions to

  Compel, (DNs 32 & 42) are GRANTED in part and DENIED in part, and Hines’ Motion for

  Settlement Conference (DN 52) is GRANTED.


                                         I.    BACKGROUND

          This first-party action by an insured, Hines, against her insurer, Safeco, stems from a series

  of fires at Hines’ residence. (DN 1-2 at p. 4). On April 19 and 20, 2017, four separate fires of
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 2 of 14 PageID #: 1066




  unknown origin occurred at Hines’ residence, severely damaging her home and its contents. (Id.).

  Following an investigation conducted by the Louisville Metro Arson Bureau (“LMAB”), Safeco

  referred Hines’ claim to its Special Investigation Unit (“SIU”) on April 24, 2017. (Id. at p. 10).

  Safeco ultimately denied Hines’ claim on October 3, 2017. (Id. at p. 15).

         On April 18, 2018, Hines filed a Complaint against Safeco in state court alleging breach of

  contract and bad faith claims, including violations of the common law duty of good faith and fair

  dealing, the Kentucky Unfair Claims Settlement Practices Act, and the Kentucky Consumer

  Protection Act. (Id. at p. 17-22). Safeco removed the case to this Court, (DN 1), and timely filed

  an Answer, (DN 6). Safeco also filed a Motion to Bifurcate and Stay Discovery. (DN 9). On

  February 25, 2019, the Honorable Colin H. Lindsay granted Safeco’s Motion and stayed discovery

  regarding the bad faith claims pending resolution of the breach of contract claim. (DN 15).

  Discovery then proceeded on the contractual claim only, but disputes concerning document

  production, see (DNs 23, 24, 25, 28, & 31), resulted in the subject Motions.

                                         Motions to Compel

         First, Hines’ Motion moves the Court to compel Safeco to supplement its discovery

  responses by producing a variety of documents that Safeco has withheld under claims of work-

  product or attorney-client privilege. (DN 32). Hines also requests Safeco to produce its claim

  handlers for deposition. (Id.). Safeco opposes Hines’ Motion and argues that because it reasonably

  anticipated litigation beginning on April 24, 2017, the contested discovery is protected by the

  work-product doctrine and attorney-client privilege. (DN 34). Safeco also objects to producing the

  requested claim handlers for deposition. In the alternative, Safeco suggests that Hines depose a

  corporate representative from Safeco and non-party witnesses to obtain the information gathered

  throughout Safeco’s investigation. (Id.).



                                                  2
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 3 of 14 PageID #: 1067




           Second, Safeco’s Motion seeks to compel Hines’ financial records post-dating the April 19

  and 20, 2017 fires to the present. (DN 42). Safeco maintains that Hines placed her financial

  condition squarely at issue in this lawsuit, and thus, the requested records are necessary to gain a

  broader picture of Hines’ perceived financial condition at the time of the fires. (Id.). Hines objects

  and reasons that her financial records following the fires are not relevant to this matter. (DN 43).

  Hines further argues that she will suffer improper prejudice if Safeco were permitted to probe into

  irrelevant and otherwise confidential information concerning Hines’ post-fire financial condition.

  (Id.).


                                          II. LEGAL STANDARD

           A motion for an order compelling disclosure or discovery is governed by Rule 37 of the

  Federal Rules of Civil Procedure. Fed. R. Civ. P. 37. Generally, the scope of discovery is far-

  reaching as “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to

  any party's claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

  Relevance is to be “construed broadly to encompass any matter that bears on, or that reasonably

  could lead to other matter[s] that could bear on any party's claim or defense. Oppenheimer Fund,

  Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)).

  “The party who files a motion to compel discovery ‘bears the burden of demonstrating relevance.’”

  Burrell v. Duhon, No. 5:18-CV-00141-TBR-LLK, 2019 WL 2319525, at *2 (W.D. Ky. May 31,

  2019) (quoting Albritton v. CVS Caremark Corp., No. 5:13-CV-00218-GNS-LLK, 2016 WL

  3580790, at *3 (W.D. Ky. June 28, 2016)); see also Escalera v. Bard Med., a Div. of C.R. Bard,

  Inc., No. 4:16-CV-00121-JHM, 2017 WL 4012966, at *3 (W.D. Ky. Sept. 12, 2017) (“[I]t is the

  moving party's obligation to explain the need for the information, demonstrate why obtaining the

  information would be a judicious use of resources, and offer an explanation why compliance would


                                                    3
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 4 of 14 PageID #: 1068




  not be burdensome.”). As with most matters involving discovery, the determination of whether

  information might be relevant is within the sound discretion of the trial court. Albritton, 2016 WL

  3580790, at *3 (W.D. Ky. June 28, 2016) (citing S.S. v. E. Ky. Univ., 532 F.3d 445, 451 (6th Cir.

  2008); Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981)).


                                             III. DISCUSSION

             a. Hines’ Motion to Compel

         Hines’ Motion to Compel raises issues related to both the work-product doctrine and the

  attorney-client privilege. See generally (DN 32). “In a diversity case, the court applies federal law

  to resolve work product claims and state law to resolve attorney-client [privilege] claims.” In re

  Powerhouse Licensing, LLC, 441 F.3d 467, 472 (6th Cir. 2006) (citing Baker v. GMC (In re GMC),

  209 F.3d 1051, 1053 (8th Cir. 2000)) (additional citations omitted). Pursuant to Rule 501 of the

  Federal Rules of Evidence, “in a civil case, state law governs privilege regarding a claim or defense

  for which state law supplies the rule of decision.” Fed. R. Evid. 501. Kentucky has codified the

  attorney-client privilege (or “lawyer-client privilege,” as it is called under Kentucky law) in Rule

  503 of the Kentucky Rules of Evidence. Accordingly, the Court will apply Kentucky law with

  respect to Safeco’s assertion of attorney-client privilege. Conversely, “[t]he work-product doctrine

  is a procedural rule of federal law; thus, Federal Rule of Civil Procedure 26 governs in this

  diversity case.” In re Professionals Direct Ins. Co., 578 F.3d 432, 438 (6th Cir. 2009) (citing In re

  Powerhouse Licensing, 441 F.3d at 472).

                     i. Work-Product

         “The work-product doctrine protects an attorney’s trial preparation materials from

  discovery to preserve the integrity of the adversarial process.” Shaheen v. Progressive Cas. Ins.

  Co., No. 5:08-CV-00034-R, 2012 WL 3644817, at *5 (W.D. Ky. Aug. 24, 2012) (quoting In re


                                                   4
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 5 of 14 PageID #: 1069




  Professionals Direct Ins. Co., 578 F.3d at 438 (citation omitted)); see also United States v. Nobles,

  422 U.S. 225, 236-39 (1975). Rule 26(b)(3) divides work-product into two categories: “ordinary”

  work-product and “opinion” work-product. See In re Antitrust Grand Jury, 805 F.2d 155, 163 (6th

  Cir. 1986); Cobble v. Value City Furniture, No. CIV.A. 3:06-CV-631, 2008 WL 114937, at *2

  (W.D. Ky. Jan. 10, 2008) (quoting Baker v. Gen. Motors Corp., 209 F.3d 1051, 1054 (8th Cir.

  2000)). Ordinary work-product is (1) “documents and tangible things”; (2) “prepared in

  anticipation of litigation or for trial”; (3) “by or for another party or its representative (including

  the other party’s attorney, consultant, surety, indemnitor, insurer, or agent).” Fed. R. Civ. P.

  26(b)(3)(A). “Opinion work-product” is “the mental impressions, conclusions, opinions, or legal

  theories of a party's attorney or other representative concerning the litigation.” Fed. R. Civ. P.

  26(b)(3)(B). The work-product doctrine provides ordinary work-product only a qualified

  protection against discovery, while opinion work-product receives almost absolute protection from

  discovery. Roach v. Hughes, No. 4:13-CV-00136-JHM, 2015 WL 13548427, at *5 (W.D. Ky.

  Aug. 3, 2015); see also Fed. R. Civ. P. 26(b)(3)(B); In re Columbia/HCA Healthcare Corp. Billing

  Practices Litig., 293 F.3d 289, 294 (6th Cir. 2002); United States v. Leggett & Platt, Inc., 542 F.2d

  655, 660 (6th Cir. 1976). However, the work-product doctrine does not protect facts concerning

  the creation of work-product or facts contained within work-product. Roach, 2015 WL 13548427,

  at *6.

           The Sixth Circuit has adopted a two-part test that asks “(1) whether a document was

  prepared ‘because of’ a party’s subjective anticipation of litigation, as contrasted with ordinary

  business purpose, and (2) whether that subjective anticipation was objectively reasonable.” In re

  Professionals Direct Ins. Co., 578 F.3d at 439 (citing United States v. Roxworthy, 457 F.3d 590,

  594 (6th Cir. 2006)). “Because documents are not protected if they were created for nonlitigation



                                                    5
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 6 of 14 PageID #: 1070




  purposes, regardless of content, ‘[d]etermining the driving force behind the preparation of each

  requested document is therefore required in resolving a work product immunity question.’” Young

  v. Chapman, No. 3:14-CV-666-JHM-CHL, 2016 WL 1717226, at *6 (W.D. Ky. Apr. 28, 2016)

  (quoting Roxworthy, 457 F.3d at 595). The burden is on the party claiming protection to show that

  anticipated litigation was the “driving force behind the preparation of each requested document.”

  Id. at *4. If a document is prepared in anticipation of litigation, the fact that it also serves an

  ordinary business purpose does not deprive it of protection. Id. (citation omitted).

          In her Motion to Compel, Hines reasons that because insurers investigate claims in the

  ordinary course of business, documents generated in the ordinary course of business are outside

  the scope of protection. (DN 32 at p. 13-14). Rather, documents only merit protection when their

  exclusive purpose is defense of litigation. (Id. at p. 15). In other words, “but for” the reasonable

  prospect of imminent litigation, the insurer would not have created the document. (Id.). Because

  Safeco created the documents Hines seeks to compel in the ordinary course of business related to

  adjusting her claim, Hines contends that Safeco invoked protection under the work-product

  doctrine too broadly and failed to meet its burden that the requested documents are entitled to

  protection. (Id. at p. 17-18).

          Safeco claims that its protection under the work-product doctrine arose after Hines’ claim

  was transferred to SIU on April 24, 2017. (DN 34). Safeco maintains that the discovery Hines

  seeks may be withheld because such documents were generated after Safeco reasonably

  anticipated litigation. (Id. at p. 4-8). Safeco further explains that the contested documents were

  created for the purpose of defending this lawsuit rather than to adjust or evaluate the merit of

  Hines’ property damage claim. (Id.).




                                                   6
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 7 of 14 PageID #: 1071




         “Simply because an investigation occurs before a suit is filed does not mean that it was not

  done because of the prospect of litigation.” Stampley, 23 Fed. App’x. at 470. The Sixth Circuit and

  other district courts have held that insurance claim files were prepared in anticipation of litigation

  despite the fact that the insurance companies were only investigating the potentially fraudulent

  claims. See id. (holding that litigation was reasonably anticipated and the documents were

  protected by the work-product doctrine because of the “suspicious nature” of the fire and the

  incident report filed by the Detroit Fire Department); Lett v. State Farm Fire & Cas. Co., 115

  F.R.D. 501, 503 (N.D. Ga. 1987) (holding that litigation was reasonably anticipated and portions

  of the claim file were protected by the work-product doctrine due to the suspicious nature of the

  fire and the referral to defendant's special investigation unit); Chambers v. Allstate Ins. Co., 206

  F.R.D. 579, 588 (S.D. W. Va. 2002) (holding that litigation was reasonably anticipated when it

  became fairly foreseeable to the insurer initially that the losses were caused by arson and the

  insured was involved in it); see also Welle v. Provident Life & Accident Ins. Co., No.

  312CV3016EMCKAW, 2013 WL 6020763, at *3 (N.D. Cal. July 31, 2013); Jones v. Tauber &

  Balser, P.C., 503 B.R. 162, 194-95 (N.D. Ga. 2013).

         Here, the Court finds that Safeco had a subjective anticipation of litigation because Hines’

  claim was almost immediately referred to its SIU group. Additionally, Safeco has established that

  it reasonably could have anticipated the prospect of litigation due to the suspicious nature of the

  fires. The Court therefore shall not compel Safeco to supplement its discovery responses because

  the documents generated after April 24, 2017 are sufficiently protected under the work-product

  doctrine.




                                                    7
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 8 of 14 PageID #: 1072




                     ii. Attorney-Client Privilege

         Kentucky’s “lawyer-client privilege” is set forth in the Kentucky Rules of Evidence. Haney

  v. Yates, 40 S.W.3d 352, 354 (Ky. 2000); accord KRE 503. It protects confidential

  communications made “for the purpose of facilitating the rendition of professional legal services.”

  KRE 503(b). More specifically, the attorney-client privilege provides that “(1) [w]here legal

  advice of any kind is sought (2) from a professional legal adviser in his capacity as such, (3) the

  communications relating to that purpose, (4) made in confidence (5) by the client, (6) are at his

  instance permanently protected (7) from disclosure by himself or by the legal adviser, (8) unless

  the protection is waived.” Reed v. Baxter, 134 F.3d 351, 355-56 (6th Cir. 1998).

         “Whether a particular communication is privileged depends (absent waiver) . . . on the facts

  and circumstances under which the communication was made.” Lexington Pub. Library v. Clark,

  90 S.W.3d 53, 59 (Ky. 2002). The privilege “should be strictly construed.” Haney, 40 S.W.3d at

  355. “[T]he party claiming the privilege . . . must provide the court with sufficient information to

  show the existence of the elements of the privilege and to allow review of that decision by higher

  courts.” Collins v. Braden, 384 S.W.3d 154, 164–65 (Ky. 2012). The trigger for the privilege is

  the client’s request for legal, as opposed to business, advice. Lexington Pub. Library, 90 S.W.3d

  at 60. It does not protect, for example, business advice or discussion of employment contract

  negotiations. Lexington Pub. Library, 90 S.W.3d at 59–60; Invesco Institutional (N.A.), Inc. v.

  Paas, 244 F.R.D. 374, 389 (W.D. Ky. 2007). Accordingly, blanket assertions of the privilege and

  plain declarations that a recipient is an attorney are inadequate. See Stidham v. Clark, 74 S.W.3d

  719, 725 (Kentucky 2002). The party asserting the privilege bears the burden of showing that it

  applies. Collins, 384 S.W.3d at 164–65.

         In her Motion, Hines seeks to compel David Sage (“Mr. Sage”), Safeco’s counsel hired to



                                                   8
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 9 of 14 PageID #: 1073




  assist with the Hines’ investigation. (DN 32). Hines claims that because Mr. Sage was hired by

  Safeco to guide the claims direction and not retained to provide legal counsel, Safeco’s

  communications with Mr. Sage are not protected by attorney-client privilege. (Id. at p. 16, 23-24).

  In its Response, Safeco argues that Mr. Sage is irrelevant to Hines’ breach of contract claim. (DN

  34 at p. 10-12). Safeco also explains that because Mr. Sage was retained after it anticipated

  litigation, Mr. Sage’s guidance is protected under attorney-client privilege. (Id.).

         The Court notes that this is not a typical insurance action in which an insured makes a

  claim, the company investigates the claim and then denies coverage, and the insured files suit.

  Rather, because four separate fires occurred at Hines’ residence within approximately 30 hours, it

  was reasonable for Safeco to anticipate litigation and subsequently seek the legal advice of outside

  counsel. Courts uniformly hold that communications between an insurance company and outside

  counsel retained to provide legal advice regarding coverage, rather than to perform routine claims

  adjustment, remain protected by the attorney-client privilege. U.S. Fire Ins. Co. v. City of Warren,

  No. 2:10-CV-13128, 2012 WL 1454008, at *5 (E.D. Mich. Apr. 26, 2012). Nothing in the record

  contradicts Safeco’s assertion that it immediately considered the Hines investigation to be a legal

  matter rather than an ordinary claims decision. Safeco retained Mr. Sage to review Safeco’s

  investigative materials and conduct examinations under oath. Accordingly, the Court concludes

  that Mr. Sage’s testimony is within the scope of attorney-client privilege, as defined under

  Kentucky law.

                    iii. Depositions

         Finally, Hines’ Motion to Compel moves the Court to order Safeco to produce Mr. Sage

  and Kathryn Daniels (“Ms. Daniels”), the lead SIU investigator located in California, for

  depositions in Kentucky. (DN 32). Safeco objects and claims that Ms. Daniels’ and Mr. Sage’s



                                                    9
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 10 of 14 PageID #: 1074




   knowledge and investigation are protected by privilege. (DN 34 at p. 10) (“[J]ust like an attorney

   representing Safeco, Ms. Daniels’ knowledge and investigation are protected as work product, and

   therefore Plaintiff should not be permitted to depose her.”). In opposing Hines’ request, Safeco

   alternatively suggests that Hines “can depose a Safeco corporate representative to attest to all facts

   that support its denial of her claim. [Hines] can also depose the non-party witnesses who [Ms.]

   Daniels interviewed (such as Plaintiff’s ex-husband) to obtain the same information that Safeco

   gathered in its investigation.” (Id.). In her Reply, Hines rejects Safeco’s suggestion because the

   corporate representatives proposed by Safeco, Elizabeth Tobler, Mandy Savage, and John Gibbs,

   worked on Hines’ claim prior to its referral to SIU on April 24, 2017. (DN 36 at p. 13). Because

   these representatives had limited participation in the claim process, Hines argues that Ms. Daniels

   and Mr. Sage possess pertinent knowledge of Safeco’s investigation and claim denial and should

   be produced for deposition. (Id. at p. 14-15).

          Materials that were prepared in anticipation of litigation or trial may be discovered upon a

   showing of (1) substantial need of the materials to prepare the case and (2) inability without undue

   hardship to obtain a substantial equivalent by other means. Fed. R. Civ. P. 26(b)(3)(A)(i)-(ii);

   Stampley, 23 Fed. App’x. at 470. Substantial need consists of the relative importance of the

   information in the documents to the party's case and the ability to obtain that information by other

   means. Suggs v. Whitaker, 152 F.R.D. 501, 507 (M.D.N.C.1993). A party may be required to take

   the depositions of people who prepared the documents to obtain the information contained in them.

   In re Int'l Sys. & Controls Corp. Sec. Litig., 693 F.2d 1235, 1240–41 (5th Cir.1982); Suggs, 152

   F.R.D. at 507; Hohenwater v. Roberts Pharm. Corp., 152 F.R.D. 513, 516 (D.S.C.1994); Colonial

   Gas Co. v. Aetna Cas. & Sur. Co., 139 F.R.D. 269, 275 (D. Mass.1991). As a general rule,

   inconvenience and expense do not constitute undue hardship. Colonial Gas, 139 F.R.D. at 275.



                                                    10
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 11 of 14 PageID #: 1075




          Applying these principles to the facts presented, the Court determines that Hines shall be

   permitted depose Ms. Daniels. Safeco acknowledged that Hines is entitled to depose a Safeco

   representative to attest to all facts that support its denial of Hines’ claim. (DN 34 at p. 10). But

   Tobler, Savage, and Gibbs lack sufficient testimony regarding Safeco’s investigation of the April

   19th-20th fires and the subsequent denial of Hines’ claim due to the referral to SIU on April 24,

   2017. As the lead SIU investigator, however, Ms. Daniels has adequate knowledge of Safeco’s

   investigation as well as information supporting the claim denial. See Stampley, 23 Fed. App’x at

   471 (“A party may be required to take the depositions of people who prepared the documents to

   obtain the information contained in them.”); Thompson v. Travelers Home & Marine Ins. Co., No.

   4:15-CV-4688-BHH, 2016 WL 11606771, at *3 (D.S.C. May 3, 2016) (“Plaintiffs can thoroughly

   depose and examine the Defendant’s adjuster and special investigator to find out all of their actions

   and decisions leading to the denial of the claim.”). Accordingly, Safeco shall produce Ms. Daniels

   for deposition.

          In her Motion, Hines specifically moves the Court to order Safeco to produce Ms. Daniels

   for a deposition in Kentucky. (DN 32 at p. 25). Safeco did not address this issue in its Response

   because Hines conceded that it was premature to litigate about the location of Ms. Daniel’s

   deposition. (DN 34 at n. 5). However, due to the COVID-19 global pandemic and logistical issues

   that may arise in securing Ms. Daniels’ deposition, the parties are directed to utilize video

   conferencing and/or other electronic means to take remote depositions, unless doing so would be

   impossible or unjust in this particular case. That notwithstanding, nothing in this order should be

   construed as a requirement—or even encouragement—for any deponent, party representative, or

   attorney to be present in person with each other or to otherwise violate the current guidance




                                                    11
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 12 of 14 PageID #: 1076




   regarding the importance and need for social distancing or any other current health guidelines

   regarding COVID-19.

               b. Safeco’s Motion to Compel

            Safeco’s Motion seeks to compel Hines’ financial records post-dating the April 19 and 20,

   2017 fires to the present. (DN 42). Safeco maintains that Hines placed her financial condition

   squarely at issue in this lawsuit, and thus, the requested records are necessary to gain a broader

   picture of Hines’ perceived financial condition at the time of the fires. (Id.). Hines objects and

   reasons that her financial records following the fires are not relevant to this matter. (DN 43). Hines

   further argues that she will suffer improper prejudice if Safeco were permitted to probe into

   irrelevant and otherwise confidential information concerning Hines’ post-fire financial condition.

   (Id.).

            As provided above, the “scope of discovery” encompasses “any non-privileged matter that

   is relevant to any party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ.

   P. 26(b)(1). Relevance is to be construed broadly to include “any matter that bears on, or that

   reasonably could lead to other matter that could bear on” any party’s claim or defense.

   Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citation omitted). In analyzing

   proportionality, the trial court must consider the need for the information sought based upon “the

   importance of the issues at stake in the action, the amount in controversy, the parties’ relative

   access to relevant information, the parties’ resources, the importance of discovery in resolving the

   issues, and whether the burden or expense of the proposed discovery is likely outweighs its

   benefit.” Fed. R. Civ. P. 26(b)(1).

            Proportionality, however, cannot be demonstrated using vague, conclusory, or boilerplate

   language. Waters v. Drake, 222 F.Supp.3d 582, 605 (S.D. Ohio 2016). Rather, “[t]he party who



                                                    12
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 13 of 14 PageID #: 1077




   files a motion to compel discovery ‘bears the burden of demonstrating relevance.’” Burrell v.

   Duhon, No. 5:18-CV-00141-TBR-LLK, 2019 WL 2319525, at *2 (W.D. Ky. May 31, 2019)

   (quoting Albritton v. CVS Caremark Corp., No. 5:13-CV-00218-GNS-LLK, 2016 WL 3580790,

   at *3 (W.D. Ky. June 28, 2016)); see also Escalera v. Bard Med., a Div. of C.R. Bard, Inc., No.

   4:16-CV-00121-JHM, 2017 WL 4012966, at *3 (W.D. Ky. Sept. 12, 2017) (“[I]t is the moving

   party's obligation to explain the need for the information, demonstrate why obtaining the

   information would be a judicious use of resources, and offer an explanation why compliance would

   not be burdensome.”). When an objection to relevance is raised, the party seeking discovery must

   demonstrate that the request is relevant to the claims or defenses in the action. See Durbin v. C&L

   Tilling Inc., No. 3:18-CV-334-RGJ, 2019 WL 4615409, at *3 (W.D. Ky. Sept. 23, 2019) (citing

   Anderson v. Dillard’s, Inc., 251 F.R.D. 307, 309-10 (W.D. Tenn. 2008)). If that party demonstrates

   relevancy, the burden shifts to the party resisting discovery to demonstrate why the information or

   documents are not discoverable under the Federal Rules. Id.

          Pursuant to the Complaint, this is a first-party breach of contract action arising out of a

   series of fires that occurred at Hines’ residence between April 19 and April 20, 2017. See (DN 1-

   2). To date, Hines has produced more than 4,000 pages of documents in discovery, including

   voluminous financial records pre-dating the fires that are the subject of this dispute. (DN 43 at p.

   9). Yet Safeco claims that Hines’ financial records after the fires to the present are discoverable.

   (DN 42). The Court is not fully convinced that the totality of the requested records is subject to

   discovery, but Safeco’s argument is not completely without merit. Rather, the undersigned

   determines that Hines’ additional financial records are subject to discovery, but the Court will not

   permit Safeco to engage in a fishing expedition. Hines shall produce her financial records for one

   year post-dating the April 19, and April 20, 2017 fires.



                                                   13
Case 3:18-cv-00304-JRW-RSE Document 54 Filed 09/02/20 Page 14 of 14 PageID #: 1078




                                                 IV. ORDER

         Accordingly, and the Court being otherwise sufficiently advised;

         IT IS ORDERED as follows:

      1. Hines’ Motion to Compel Defendant to Respond to Discovery (DN 32) is GRANTED in

         part and DENIED in part. Defendant shall produce Ms. Kathryn Daniels, the lead SIU

         investigator, for deposition by Plaintiff.

      2. Safeco’s Motion to Compel Plaintiff’s Financial Records (DN 42) is GRANTED in part

         and DENIED in part. Plaintiff shall produce her financial records for one year post-dating

         the April 19 and 20, 2017 fires to Defendant.

      3. Hines’ Motion for Settlement Conference (DN 52) is GRANTED. A settlement conference

         will be scheduled by separate order.




                                                                 September 1, 2020




   Copies:      Counsel of Record




                                                      14
